DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/EP2018/060316 filed April 23, 2018, which claims foreign priority to FINLAND publication No. 20175561 filed June 15, 2017.
Status
This Office Action is in response to Applicants' Amendment filed on December 16, 2019 in which Claims 12, 14 and 16-18 are cancelled, Claims 1-11, 13 and 15 are amended to change the breadth of the claims, and new Claims 19-25 are added.  Claims 1-11, 13, 15 and 19-25 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed December 16, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In Claim 10, the metes and bounds of the phrase “further comprising at least one other polymer” cannot be determined since Claim 10 does not clarify what other polymer is further comprised in the cellulose based composition thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 5-10, 13, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent No. 4,020,216, provided with the attached PTO-892) in view of Hashimoto (US Publication No. 2009/0018326 A1, provided with the attached PTO-892).
	Applicants claim a cellulose based composition for manufacturing a film or foil, comprising at least one polymer selected from the group consisting of cellulose acetate butyrate, cellulose acetate propionate, and ethyl cellulose, and b. tall oil fatty acid ester, wherein the molar mass of said at least one polymer  is above 20,000 Da.
	The Miller patent discloses a composition comprising cellulose acetate butyrate portion in portion 2 at 13.45% and a portion 4 comprising vinyl oxazoline ester of tall oil fatty acids as a component of an acrylic-vinyl oxazoline ester polymer (see Example 1, lines 21 and 30 in column 8).  Example 1 in the Miller patent further disclose additional ingredients for composition disclosed in Example 1 which covers the at least one polymer being thermoplastic and non-water-soluble recited in instant Claim 5, embraces the at least one polymer having molar mass of 20,000 to 95,000 Daltons or 30,000 to 70,000 Daltons as recited in instant Claims 6 and 22, covers the composition comprising a white pigment as recited in instant Claim 7, embraces the tall oil fatty acid methyl ester recited in instant Claim 8, Example 1 comprises at least one other polymer as recited in instant Claim 10, titanium dioxide is mentioned as a possible component of the coating composition in the Miller patent (see column 4, line 14) which embraces instant Claim 23.  Example 1 also discloses a method for preparing a film material that comprises cellulose acetate butyrate and tall oil fatty acid ester. 
	The instant claimed cellulose based composition differs from the composition disclosed in the Miller patent by claiming	 that the molar mass is above 20,000 Da.
	The Hashimoto publication discloses a melt film forming method that uses a cellulose acetate butyrate having a molecular weight of 190,000 Da. (see page 26, line  6 of paragraph no. [0279]). 

One of ordinary skill in this art would be motivated to combine the teaching of the Miller patent with the teaching of the Hashimoto publication to reject the instant claims since both references disclose film-forming components in coating compositions.  Even-though the Miller patent and the Hashimoto publication disclose compositions intended for different uses in different technologies, however, the compositions in both references include film-forming components that comprise cellulose acetate butyrate, which embraces the instantly claimed cellulose based composition for manufacturing a film.  The instant claims are drawn to a product.  A difference in intended use cannot render a claimed composition novel.  Note In re Tuominen, 213 USPQ 89 (CCPA, 1982); In re Pearson, 494 F2d 1399; 181 USPQ 641 (CCPA, 1974); and In re Hack 114 USPQ 161.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cellulose acetate butyrate disclosed in the Miller patent with a cellulose acetate butyrate having a molecular weight above 20,000 Da in view of the recognition in the art, as suggested by the Hashimoto publication, that cellulose acetate butyrate of such molecular weight is effective as component for forming films.

Claims 11, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent No. 4,020,216, provided with the attached PTO-892) in view of Hashimoto (US Publication No. 2009/0018326 A1, provided with the attached PTO-892) as applied to Claims 1, 5-10, 13, 22, 23 and 25 above, and further in view of Kobayashi et al (US Patent No. 5,914,188, provided with the attached PTO-892).
	Applicants claim a cellulose based composition according to claim 10, wherein the at least one other polymer comprises polybutylene succinate (PBS).
The information disclosed in the Miller patent in view of Hashimoto publication in the above rejection is incorporated into the current rejection, but is not repeated here.

	The Kobayashi et al patent discloses a film that use polybutylene succinate (see Examples 1-8 in column 14) in its preparation, which suggests that the present of polybutylene succinate in film compositions is known in the art.  The Kobayashi et al patent also shows a coating liquid being coated on an unstretched film and dried by direct blowing to the film (see column 8, lines 44-47), which suggests that the use of a film blowing process as indicated in instant Claims 11 and 15 is known in the art and does not novelty to film product and method of manufacturing a film. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Miller patent in view of the Hashimoto publication with the Kobayashi et al patent to reject the instant claims since each of the references disclose film forming component in the composition coating procedures.  Even-though the Miller patent, Hashimoto publication and the Kobayashi et al patent disclose compositions intended for different uses in different technologies, however, the compositions in each of the references include film-forming components that comprise a film component, which embraces the instantly claimed cellulose based composition for manufacturing a film.  The instant claims are drawn to a product.  A difference in intended use cannot render a claimed composition novel.  Note In re Tuominen, 213 USPQ 89 (CCPA, 1982); In re Pearson, 494 F2d 1399; 181 USPQ 641 (CCPA, 1974); and In re Hack 114 USPQ 161.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into a method for preparing a cellulose based composition and film of the Miller patent in view of the Hashimoto publication a polybutylene succinate compound in view of the recognition in the art, as suggested by the Kobayashi et al patent, that cellulose acetate butyrate of such molecular weight is effective as a component for forming films.

s 2-4 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter is that the prior art of record does not disclose a cellulose base composition comprising each of the three components cellulose acetate butyrate, cellulose acetate propionate and a tall oil fatty acid ester together in the composition.

Summary
	No claim has been allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623